DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1-2, 4-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1) and Oleson (US 2009/0048044 A1).
            
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Bose (US 2016/0322078 A1) and Gordon (US 2015/0265897 A1) and Oleson (US 2009/0048044 A1).
            
Claims 10-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1) and Kuramura (US 2011/0231428 A1). 
            
Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Bose (US 2016/0322078 A1) and Gordon (US 2015/0265897 A1) and Kuramura (US 2011/0231428 A1).
            
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2008/0254866 A1) in view of Gordon (US 2015/0265897 A1).    
            
Regarding claim 1, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See the Abstract)receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter; (See Figure 22 and [0024+])operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
Oleson does teach transmitting a communication link to a user device from a data transmission module to be communicatively coupled with the user device before receiving at least one game parameter; receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter; (See [0186+]).
With regards to the applicants amendments directed towards initiate the communication link with the user device before receiving at least one game parameter, one can reference the courts holding in In re Burhans which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)  As such, the Young reference teaches the communication link but may not explicitly teach that the link is initiated by the electronic scoring system before receiving at least one game parameter, however, the initiation of the communication link prior or after receiving at least one game parameter is prima facie obvious.  The examiner does not find persuasive evidence on the record which proves that the initiation of the communication link with the user device before receiving at least one game parameter results in new or unexpected results being achieved by this configuration.  The communication link of Young between the backboard and the user device is a two-way connection which would result in the communications proceeding both ways.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Oleson provide exercise routines for each of the various exercise machines, which are tailored to an individual's fitness level, provided/downloaded from computer/web server (See [0186+]).  
            
Regarding claim 2, Young teaches the game timer, the end of the game, two different scores and which is greater.   See [0025+].     
Gordon does teach the graphics overlay o nthe recorded video and the transmission module transmitting to a user device the recorded video and graphics. See [0050+], the graphics overlay is printed matter.  ***enter printed matter case law here***.    
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).  The examiner considers the graphics overlay to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 3, Bose teaches wherein the winning graphic includes at least one of a player name, a player avatar, a high score award, and a recommendation.   See [0366+], It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

            
Regarding claim 4, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].     
            
Regarding claim 5, Young teaches further comprising, before receiving the game parameter, transmitting, from the data transmission module to the user device, an application configured to enable user selection of the game parameter from among a plurality of game parameters.   (See [0024+] wherein the computer shown in Figure 21 would be send software or application prior to the start of the game wherein the user can select which game parameter they would like to selected such as a game of HORSE or One on One.)
            
Regarding claim 6, Bose teaches wherein the application transmitted from the data transmission module is configured to display on the user device the recorded video, the first score, and the second score.   See [0366+],  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

Regarding claim 7, Gordon teaches further comprising the steps of: determining, via the processor, that the received game parameter includes a single-player game parameter; and disabling, via the processor, the second score sensor.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 8, Gordon teaches further comprising the steps of: determining, via the processor, a first current score and a second current score of the basketball game; determining, via the processor, at least one video frame of the recorded video that corresponds to the first and second current scores; and overlaying a graphical representation of the first and second current scores on the at least one video frame.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 9, Young teaches wherein the first and second scores are transmitted responsive to a change to at least one of the first and second scores.   (See [0050+] wherein the automatic scoring would automatically transmit the data based on a change in the score.)
            
Regarding claim 10, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See Abstract)operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; (See [0043+])determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
Kuramura does teach transmitting, from a data transmission module to a user device, a prompt signal to download an application configured to enable user selection of at least one game parameter; receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter;  See [0140+].         
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]). It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Kuramura provide an interactive display of linked multi-media events based on users' personal tastes (See [0023+]).
            
Regarding claim 11, Young teaches comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, an end of the basketball game based on the game timer; determining, via the processor, that the first score is greater than the second score; overlaying, via the processor, a winning graphic in a portion of the recorded video corresponding to the first score sensor; and transmitting, from the data transmission module to the user device, the recorded video including the winning graphic.   See [0025+].     
            
Regarding claim 12, Bose teaches wherein the winning graphic includes at least one of a player name, a player avatar, a high score award, and a recommendation.   See [0366+].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.

Regarding claim 13, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].     
            
Regarding claim 14, Bose teaches wherein the application transmitted from the data transmission module is configured to display on the user device, the recorded video, the first score, and the second score.   See [0366+].  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Bose allow users to retrieve or filter events based on the event tags generated by the analysis system (See [0366+]).  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 15, Gordon teaches further comprising the steps of: determining, via the processor, that the received game parameter includes a single-player game parameter; and disabling, via the processor, the second score sensor.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 16, Gordon teaches further comprising the steps of: determining, via the processor, a first current score and a second current score of the basketball game; determining, via the processor, at least one video frame of the recorded video that corresponds to the first and second current scores; and overlaying a graphical representation of the first and second current scores on the at least one video frame.   See [0067+].     
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 17, Young teaches wherein the first and second scores are transmitted responsive to a change to at least one of the first and second scores.   See [0050+].     
            
Regarding claim 18, Young teaches A method of operating an electronic basketball scoreboard apparatus, the method comprising the steps of: (See Abstract)receiving, in a data transmission module from a communicatively coupled user device, available game parameters consisting of a game type selection and also teaches a timer which is selected by the user;  (See Figure 22 and [0024+], [0025+])operating, via a processor, a basketball game based upon the received game parameter; (See [0024+])receiving, in the processor from a first score sensor, a first indication of a ball passing through a first basketball hoop; (See [0043+])receiving, in the processor from a second score sensor, a second indication of a ball passing through a second basketball hoop; (See [0043+])determining, via the processor, a first score of the basketball game based on the first indication from the first score sensor; (See [0043+])determining, via the processor, a second score of the basketball game based on the second indication from the second score sensor; (See Figure 22 and [0067+])transmitting, from the data transmission module to the user device, the first score and the second score.  (See Figure 22 and [0067+]).       
Gordon does teach preset time limit (See [0067+])recording, via a camera, video of the basketball game; (See [0016+])transmitting, from the data transmission module to the user device, the recorded video; and (See [0019+]).          
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Young with Gordon create video recordings of basketball training synchronized to shot data and to share the data between players that may be located at different basketball goals (See [0016+ and 0019+]).
            
Regarding claim 19, Young teaches comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, an end of the basketball game based on the game timer; determining, via the processor, that the first score is greater than the second score; overlaying, via the processor, a winning graphic in a portion of the recorded video corresponding to the first score sensor; and transmitting, from the data transmission module to the user device, the recorded video including the winning graphic.   See [0025+].  The examiner considers the displayed content on the user device to be printed matter.  The courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  As such the prior art teaches graphics overlays.  The overlay is not seen to have a functional relationship with the substrate.  As such, the specifics of what the printed matter comprises is not considered to provide patentable differentiation over the cited prior art of record.
            
Regarding claim 20, Young teaches further comprising the steps of: operating, via the processor, a game timer for the basketball game; determining, via the processor, a first statistic based on the game timer and the first score; determining, via the processor, a second statistic based on the game timer and the second score; and transmitting, from the data transmission module to the user device, the first statistic and the second statistic.   See [0025+].
Response to Arguments
With regards to the applicant’s arguments filed 9/2/2022:
The applicant argues for the order steps of the method regarding transmitting a communication link to a user device from a data transmission module of the electronic scoring system to initiate the communication link with the user device before receiving at least one game parameter.  As noted in the augmented rejection above, one can reference the courts holding in In re Burhans which states “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)  As such, to argue arguendo, the order steps of the initiation of a communication link to a user device is prima facie obvious as the timing or the item responsible for initiating the communication link is not critical to the invention.  The examiner does not find any persuasive evidence on the record which shows new or unexpected results from the specific ordering of these method steps.  Further, the Olsen reference teaches the initiation of a link to a user device from a server which is analogous to the data transmission module initiating a communication link to the user device.  The server can be the transmission module of the instant invention.
	With regards to claim 10, the applicant argues that the limitations directed towards the step of transmitting from a data transmission module of the electronic scoring system to the user device a prompt signal to download an application configured to enable user selection of at least one game parameter.  Kuramura at [0140] teaches:
[0140] To use the present inventive console, the user first accesses the web server and views an initial web page. FIG. 5a shows an exemplary web page that would be displayed to the user 308 on the display 310. In this example, the initial web page (transmitted in the well-known HTML format) lists all tournament basketball games. After the user chooses a game or round of interest (by pointing and clicking on a web link), the computer downloads an installation program that installs the present intelligent console process on the user's computer 314. Also, the program registers the user's computer with of the web browsers that are launched by the console. The console preferably comprises a "helper" application.

The claim limitations are:
Kuramura does teach transmitting, from a data transmission module to a user device, a prompt signal to download an application configured to enable user selection of at least one game parameter; receiving, in the data transmission module from the communicatively coupled user device, the at least one game parameter;  See [0140+].

Reference In Re Keller where the courts held that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” (See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981))  As such, the webserver of Kuramura is analogous to the data transmission module of the instant invention and the computer of Kuramura is analogous to the user device of the instant invention.  The prompt signal is the download link and the intelligent console is the application.  The intelligent console allows the selection of a game parameter and the data can be transmitted back to the data transmission module.  Although the nomenclature is not exactly the same, at held in In re Keller the test for obviousness is not bodily incorporation but what the combined teachings would have suggested to those of ordinary skill in the art.  As diagrammed above, one of ordinary skill in the art could easily arrived at these claim limitations in view of the combination with Kuramura.
With regards to claim 18, the applicant argues that Gordon discloses a software program having a preset time limit which is previously installed.  However, the time limit of Gordon is selected by the user and can easily be added to the parameters of sent in the Young disclosure.  Young also teaches a timer which is selected by the user at [0025+].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711